DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 11/13/2020.
           Claims 1-20 are currently pending.
           Claims 1 and 3 have been amended.
           Claims 1 and 17 are independent claims.

Reasons for Allowance
2.        Claims 1-20 are allowed over the prior arts of record.
3.        The following is a statement of reason for the indication of allowance: 
            Claims 17-20 were allowed, the reasons for allowance were indicated in the previous non-final office action submitted on 8/20/2020. 
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…bringing a lower electrode into contact with a lower metal of an insulating substrate including an insulating layer, the lower metal in contact with a lower surface of the insulating layer, and an upper metal in contact with an upper surface of the insulating layer, and bringing an upper electrode into contact with the upper metal;  applying an AC voltage to the lower electrode and the upper electrode; and using an antenna to detect electromagnetic waves generated at a defect in the insulating layer.” as claimed in claim 1. 

        As to claim(s) 2-16 the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Melapudi et al. (U.S Pub. 20170241895) discloses a method comprising: actuating a plurality of movable members via an actuation system so as to removably position the plurality of movable members to form a wave guide around at least a portion of an outer peripheral surface of a pipe assembly; activating an electromagnetic wave probe disposed within at least one movable member among the plurality of movable members, for transmitting a plurality of electromagnetic waves to the portion of the outer peripheral surface of the pipe assembly; wherein the electromagnetic wave probe is located proximate to the portion of the outer peripheral surface of the pipe assembly; receiving a plurality of reflected electromagnetic waves from the portion of the outer peripheral surface of the pipe assembly via the electromagnetic wave probe; and detecting an anomaly in the pipe assembly based on the plurality of reflected electromagnetic waves via a processor (see specification for more details).              Kaneiwa et al. (U.S Pub. 20070139056) discloses a partial discharge detection apparatus of an electrical rotating machine, comprising: an electrical conductive element which is electrostatically coupled to a stator winding corresponding to one phase of three phases of an electrical rotating machine or a power line or a neutral point lead line connected to a neutral point of three-phase stator windings and is in non-contact with the power line or neutral point lead line; an impedance converter which has an input terminal electrically connected to a terminal of the electrical conductive element and has an input impedance higher than an output impedance; and signal processing means for processing a detection signal obtained from an output terminal of the impedance converter to detect a partial discharge pulse signa (see specification for more details).
             Koike et al. (U.S Pub. 20160193814) discloses a double-sided adhesive sheet with which non-adhesive printed matter such as an advertisement can be attached to an adherend as a display object without using a pressure-sensitive adhesive, or the like, wherein air remaining is unlikely to occur when the sheet is attached to the adherend. The present invention is an electrostatic adsorbable sheet which is laminated by means of electrostatic adsorption, a protective layer (B) comprising a dielectric film on at least one surface of a support layer (A) comprising a thermoplastic resin film having undergone charging treatment; and an electrostatic adsorbable sheet which is laminated by means of electrostatic adsorption, a protective layer (B) comprising a dielectric film having undergone charging treatment on at least one surface of a support layer (A) comprising a thermoplastic resin film (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/4/2020